ORIGINAL                                       05/10/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0495


                                          DA 20-0495


 STATE OF MONTANA,                                                           MAY 1 0 2022
                                                                           BovvE,n Grr2,E•nwood
                                                                         Clerk of Supreme Court
                Plaintiff and Appellee,                                           nf Mc,ntana




         v.                                                            ORDER

 JESSE JAMES FINLEY,

                Defendant and Appellant.


         Pursuant to M. R. App. P. 16(5), the parties in this matter have stipulated and move
for an order remanding this proceeding to the Twentieth Judicial District Court, Lake
County. The parties agree that under the facts of this case, Appellant Jesse James Finley
should be entitled to a sentence reduction of 1,293 days of elapsed time and 431 days of
credit for time served, for a total of 1,724 days. The parties ask this Court to remand this
proceeding to the District Court with instructions to amend its judgment accordingly.
         Therefore,
         IT IS ORDERED that this case is REMANDED to the Twentieth Judicial District
Court for entry of an amended judgment and sentence. The court is directed to grant
Defendant Jesse James Finley a sentence reduction of 1,293 days of elapsed time and 431
days of credit for time served, for a total of 1,724 days.
         The Clerk is directed to provide copies of this Order to all counsel of record, to the
Clerk of Court for Lake County, and to the Honorable James A. Manley, presiding District
Judge.
         Dated this I b   day of May, 2022.



                                                                  Chief Justice
    10:

                 e e-*"   .
          Justices




2